Citation Nr: 1414920	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-19 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, including service in the Republic of Vietnam from August 1968 to August 1969, and with additional service in the Florida Army National Guard from February 1974 to February 1977 and from August 1978 to April 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Hypertension did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to active duty or to a service connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not due to a service-connected disability.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in February 2007 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2012 remand, VA obtained the Veteran's personnel records from his National Guard service showing his periods of active duty service.  VA then obtained addendum opinions in June 2012 and May 2013, which addressed the question of whether the Veteran's hypertension was incurred in or aggravated by his periods of active duty for training (ACDUTRA) or inactive duty for training (IDT) and whether his hypertension was incurred in or aggravated by his presumed exposure to herbicides during active duty service, respectively.  Thus VA has complied with the June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking service connection for hypertension.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As the Veteran served both on active duty and in the National Guard and given the differing  criteria for service connection under each type of service, the Board will first address the issue of service connection based on his active duty service and then based on his National Guard service.

As an initial matter, the Board notes that the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, note 1.  Additionally, the criteria for diagnosis of hypertension require confirmation by readings taken two or more times on at least three different days.  Id.


Active Duty Service

Certain disorders, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 10 percent manifestation of hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The record does not show hypertension within one-year of the Veteran's separation from active duty service (i.e., prior to August 1970).  Indeed, the first record of such a diagnosis is more than a decade after his separation from active duty service.  In his original January 2007 claim, the Veteran reported an onset of high blood pressure in 1980; this is the earliest onset date given in the record.  Accordingly, there is no basis for a grant of presumptive service connection for hypertension as a chronic disease.

Additionally, exposure to an herbicide agent is presumed for veterans, like this veteran, who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  Certain disorders are presumed to have been incurred in service if a veteran was exposed to herbicides, but hypertension is not one of these listed disorders.  See 38 C.F.R. § 3.309(e).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the record shows diagnoses of and treatment for hypertension.  See generally, VA Outpatient Treatment Records, private treatment records.  Thus, the current disability requirement has been met.

The Veteran's service treatment records do not contain a diagnosis of or treatment for hypertension.  Likewise, the Veteran does not allege that his hypertension began during his active duty service.  As noted above, the Veteran's is presumed to have been exposed to herbicides.  

With regard to the third requirement for direct service connection, evidence of a medical nexus between the in-service injury (exposure to herbicides) and the current disability (hypertension), the record contains no evidence of any such link.  In a May 2013 opinion, the VA examiner found that hypertension was less likely than not incurred in or caused by his exposure to herbicides.  The record does not contain any medical evidence contradicting this finding.  To the extent the Veteran is claiming that hypertension had its clinical onset in service or is otherwise related to active duty, he is not competent to diagnose hypertension or determine its etiology (even medical professionals require blood pressure readings to make a diagnosis.  

Service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions, such as hypertension, explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Veteran has not claimed, nor does the record show, continuous symptoms of hypertension since the Veteran's active duty service.  Thus, the evidence does not support an award of service connection for hypertension based on this period of service.

National Guard Service

The Board will now turn to the question of entitlement to service connection based on the Veteran's National Guard service.  The Board notes the one-year presumptive period described above does not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (IDT).

The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Thus, with respect to the Veteran's National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated while performing IDT.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (noting that service connection is generally not merited when a disability incurred on IDT results from a disease process).  

The Veteran's NGB Form 22 shows receipt of the Army Reserve Component Overseas Training Ribbon.  His first NGB Form 23 shows active duty or active duty for training on the following dates:  April 27, 1974, to May 12, 1974; May 24, 1975, to June 8, 1975; and April 24, 1976, to May 8, 1976.  His second NGB Form 23 shows active duty, active duty for training, or full time training duty on the following dates:  April 21, 1979, to May 5, 1979; April 26, 1980, to May 10, 1980; July 25, 1981, to August 8, 1981; April 29, 1982, to May 16, 1982; April 23, 1983, to May 3, 1983; May 19, 1984, to June 3, 1984; April 27, 1985, to May 12, 1985; February 1, 1986, to February 2, 1986; and March 28, 1986 to April 12, 1986; April 22, 1987, to April 24, 1987; and April 25, 1987, to May 10, 1987.  Thus, service connection requires a finding that the Veteran's hypertension occurred or was aggravated during one of these periods.

In his recent lay statements, the Veteran reported that he was serving in Panama in 1987 when he started having episodes of dizziness.  See May 2007 VA examination.  His blood pressure was found to be very high and he was transferred to the hospital for treatment.  See id; see also October 2007 notice of disagreement.  The Veteran has submitted a January 2008 buddy statement from F.J. confirming an incident in 1987 or 1988 where the Veteran became ill during National Guard service in Panama.  It has been claimed that this represented the initial onset of hypertension or its aggravation.  The Veteran and F.J. are competent to provide lay evidence of a lay-observable event, such as the incident described.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Id.; see also Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011)(Lance, J., concurring).  The Board must consider whether there is corroborating evidence or evidence suggesting that lay evidence may be mistaken or untruthful.  Kahana, 24 Vet. App. 439.  As such, the Board will turn to the other evidence of record.

The Veteran's service treatment records do not confirm the incident described.  Service treatment records show a history of hypertension beginning in approximately 1986.  See March 1989 service treatment record, noting a 3-year history of hypertension.  High blood pressure was noted in April 1988 and the Veteran was found to not be taking his medication as instructed.  His February 1989 periodic examination shows a diagnosis of hypertension and treatment for this condition with Vasotec.  Earlier records show isolated high blood pressure readings in April 1979 and February 1984, but no diagnosis.  Thus, there is no objective evidence on an initial onset of hypertension during a period of active duty for training.  The claims that a 1987 or 1988 incident during ACDUTRA represented the onset of hypertension are contradicted by the Veteran's initial report of a 1980 onset of hypertension.  See January 2007 claim.  This evidence, taken together, suggests an earlier onset of hypertension than described by the Veteran and F.J.  As to aggravation, the reported incident is too vague to even speculate whether hypertension was aggravated during the episode.  The symptoms of dizziness and high blood pressure appear to have been acute and were not further defined; to the extent they are an accurate depiction of an event during ACDUTRA, there is no basis to determine that this represented a permanent, measurable increase in hypertension.   

In light of this, the Veteran's description of in-service treatment for hypertension is not sufficient to establish an in-service onset of the disease.  The presumption of soundness only applies to periods of ACDUTRA before which the Veteran had an entrance examination.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Furthermore, the record does not show a permanent worsening of hypertension in service.  To the extent that the Veteran's service treatment records show hypertension, they note that he was prescribed medication to treat this disability.  Current treatment records show that the Veteran's hypertension is controlled by medication.  See e.g., January 2007 private treatment record, June 2012 VA addendum opinion.  Thus, there is no indication that the Veteran's hypertension was aggravated during a period of ACDUTRA.  As such, the evidence does not support an award of service connection for hypertension based his National Guard service.

Secondary Service Connection

Finally, the Board will address whether secondary service connection is warranted.  Service connection may be granted on a secondary basis.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of hypertension.  Additionally, he is currently service-connected for diabetes mellitus.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected diabetes and the current hypertension.  VA sought a medical opinion as to whether the Veteran's hypertension was secondary to his service connected diabetes mellitus.  The May 2007 examiner found that it was less likely as not that the Veteran's hypertension was cause by or a result of his diabetes mellitus, noting that his hypertension predated his diabetes.  There is no competent or credible evidence contradicting this finding.  Thus, there is no evidence of a causal link between the Veteran's service connected diabetes and his current hypertension.

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a cardiovascular disorder, to include hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


